Citation Nr: 0304558	
Decision Date: 03/13/03    Archive Date: 03/24/03

DOCKET NO.  96-07 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

1.  Entitlement to a rating in excess of 20 percent for 
arthritis of the cervical spine.  

2.  Entitlement to a compensable evaluation for postoperative 
left hernia repair.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Robinson, Counsel

INTRODUCTION

The veteran had active service from November 1939 to June 
1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to increased evaluations for 
arthritis of the cervical spine and postoperative left hernia 
repair.  The veteran filed a timely notice of disagreement, 
and the RO subsequently provided a statement of the case 
(SOC).  In October 1995, the veteran perfected his appeal.  


FINDINGS OF FACT

1.  The veteran's cervical spine disability is manifested by 
no more than moderate limitation of motion with pain of the 
cervical spine, accompanied by occasional flare-ups of pain 
in the left side of the neck.

2.  The postoperative left hernia has not been recurrent, and 
has not been clinically shown to necessitate a truss or belt.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for service-connected cervical spine arthritis have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes (DC) 5010, 5290 (2002).

2.  The criteria for a compensable rating for postoperative 
left hernia repair have not been met.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.114, DC 7338 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters - VCAA

In November 2000, during the pendency of this appeal, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), which substantially amended the provisions of 
chapter 51 of title 38 of the United States Code, concerning 
the notice and assistance to be afforded to claimants in 
substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (2000) (codified as amended at 38 U.S.C.A. § 5103 
(West 2002)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claims.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2002).  The recent changes in law have amended the 
requirements as to VA's development efforts in this, and 
other pending cases, modifying and clarifying VA's duty to 
assist a claimant in evidentiary development.  See VCAA, 
supra.  See generally Holliday v. Principi, 14 Vet. App. 280 
(2001).  In addition, VA has published new regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (now codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).

Judicial caselaw is inconsistent as to whether the new law is 
to be given retroactive effect.  The U.S. Court of Appeals 
for Veterans Claims has held that the entire VCAA potentially 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See generally Holliday v. Principi, supra; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  That analysis would 
include cases, which had been decided by the Board before the 
VCAA, but were pending in Court at the time of its enactment.  
However, the U.S. Court of Appeals for the Federal Circuit 
has held that only section 4 of the VCAA (which eliminated 
the well-grounded claim requirement) is retroactively 
applicable to decisions of the Board entered before the 
enactment date of the VCAA, and that section 3(a) of the VCAA 
(covering duty-to-notify and duty-to-assist provisions) is 
not retroactively applicable to pre-VCAA decisions of the 
Board.  See Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002); Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002) 
(stating that Dyment "was plainly correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 2002).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
veteran's claims file, to ascertain whether remand to the RO 
is necessary in order to assure compliance with the new 
legislation.  We note that the development of medical 
evidence appears to be complete.  By virtue of the 
correspondence, the statement of the case, supplemental 
statements of the case (SSOCs), and associated correspondence 
issued since the veteran filed his claims, the veteran has 
been given notice of the information and/or medical evidence 
necessary to substantiate his claims.  The veteran was 
advised that if he adequately identified relevant records 
with names, addresses, and approximate dates of treatment, 
the RO would attempt to obtain evidence on his behalf.

In addition, the veteran was advised of the specific VCAA 
requirements in the SSOC issued in May 2001.  The RO also 
advised the veteran of the evidence obtained and considered 
in deciding his claim in the SSOCs issued in November 1999, 
May 2001, and January 2002.  It thus appears that all 
obtainable evidence identified by the veteran relative to his 
claims has been obtained and associated with the claims 
folder, and that neither he nor his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (noting VA must communicate with 
claimants as to the evidentiary development requirements of 
the VCAA).

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C. §§ 5103 and 
5103A (West 2002)).  The Board therefore finds that no useful 
purpose would be served in remanding this matter for more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no benefit flowing to 
the veteran.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2002); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (now codified as 
amended at 38 U.S.C.A. § 5107(b) (2002)).

II.  Factual background

In a June 1949 rating decision, the RO granted service 
connection for arthritis, chronic, hypertrophic C5-6-7, and 
assigned a 10 percent evaluation, effective from April 1949, 
under the criteria of DC 5010.  In that same decision, 
service connection was established for postoperative left 
hernia repair, which was assigned a noncompensable (zero 
percent) evaluation, also effective from April 1949.  The 
service-connected postoperative left hernia repair has been 
rated noncompensable continuously since April 1949.  

The record reflects that, in an October 1987 rating decision, 
the RO granted an increased disability rating of 20 percent 
for the veteran's service-connected arthritis of the cervical 
spine, under the criteria of DCs 5010 and 5290.  The RO 
concluded that a 20 percent evaluation was warranted under 
these codes because a VA examination conducted in September 
1987 revealed moderate limitation of motion.  That 
examination also noted that the veteran had been retired for 
ten years, having worked driving a street sweeper for many 
years previously.

VA outpatient treatment records dated in February 1992 show 
that the veteran was seen with complaints of neck pain.  The 
diagnosis was decreased range of motion, cervical spine, and 
decreased extension and rotation to the left.  

In May 1994, the veteran filed a claim for an increased 
evaluation for arthritis of the cervical spine and 
postoperative left hernia repair.  

The veteran was accorded a VA spine examination in August 
1994.  He was one year post triple coronary artery bypass 
graft surgery.  He reported that his back pain had increased 
in severity.  He could not bend over to do routine things 
such as putting wood in the stove.  His carriage, posture, 
and gait were observed to be normal.  He had moderate 
difficulty getting in and out of a chair and on and off the 
examination table.  His spine had a normal curve.  There was 
no tenderness of muscle spasm.  Forward flexion was to 65 
degrees, backward extension was to 20 degrees, lateral 
flexion was to 40 degrees, and rotation was to 55 degrees.  
The diagnosis was degenerative joint disease, cervical spine.  

VA outpatient treatment records dated from April 1996 to 
December 1997 show that the veteran was seen with complaints 
of neck pain.  In April 1996, he complained of neck pain in 
the left side of his neck, radiating down to the elbow and 
halfway down the left forearm laterally.  Range of motion of 
the neck revealed loss of about 15 degrees of extension, and 
15 to 20 degrees of lateral flexion bilaterally, and some 
loss of rotation.  X-rays revealed advanced DJD (degenerative 
joint disease) in the mid-cervical and the distal cervical 
spine, with spurring and loss of disc space as well as 
encroachment on the foramina.  The diagnosis was DJD of the 
neck with radiculopathy in the C6 root on the left.  In 
December 1997, the veteran complained of near constant neck 
pain.  The diagnosis was chronic low back pain.  

The veteran underwent a VA spine examination in September 
1996.  He reported a long history of chronic neck pain.  
Range of motion was as follows: forward flexion was to 48 
degrees, extension was to 22 degrees, rotation was to 45 
degrees, bilaterally, and lateral flexion was to 30 degrees, 
bilaterally.  The diagnosis was DJD, i.e., degenerative disc 
disease, of the cervical spine.  X-rays revealed degenerative 
spondylosis and degenerative disc disease, lower cervical 
spine.  

Upon clinical evaluation at that time, the lower abdomen 
revealed a 15-centimeter well-healed scar in the left groin 
area from prior hernia surgery.  The scar was reported to be 
firm but nontender and nondepressed.  There was no evidence 
of recurrent hernia.  The diagnosis was status post left 
inguinal hernia repair, without recurrence.  

The veteran was accorded another VA spine examination in 
August 1997.  His symptomatology included pain in the neck 
that radiated to the right arm as far as the right elbow.  It 
was noted that, with erect posture, the spine revealed a 
rather moderate thoracic kyphosis, with forward displacement 
of the head.  There was no tenderness of the spine.  Range of 
motion was as follows: rotation to 30 degrees, bilaterally; 
lateral flexion to 15 degrees, bilaterally; flexion to 50 
degrees; and extension to 20 degrees, with pain.  The 
examiner noted that, with regard to the "Deluca factors," 
the veteran experienced decreased strength, coordination, 
endurance, speed, and excursion with flare-ups.  The 
diagnosis was DJD, cervical spine.  

The examination report documented a history of hernia, which 
had ruptured in 1939.  Following several operations, the 
veteran had experienced a mild "pull" in the left groin 
approximately once a month.  It was reported that the 
sensation does not limit him from any activities.  Physical 
examination revealed a well-healed surgical scar at the left 
lower abdominal wall.  The scar was noted to be nontender, 
nonadherent, and nondepressed.  There was no obvious 
recurrent hernia to palpation or examination.  The diagnosis 
was left hiatal hernia, status post repair.  

During a VA examination conducted in February 1999, the 
veteran was diagnosed with chronic low back pain. 

The veteran once again underwent a VA examination in October 
1999.  It was noted that he was then 83 years of age and 
retired.  With regard to his hernia, he stated that he had 
experienced no symptoms and no problems for some time with 
this condition, and was not interested in having it worked 
up.  There was no tenderness of the cervical spine noted.  
Range of motion revealed: forward flexion to 65 degrees, 
backward extension to 35 degrees, right and left flexion to 
20 degrees, right rotation to 60 degrees, and left rotation 
to 40 degrees.  The diagnosis was moderately severe 
degenerative joint disease of the cervical spine.  Current 
symptoms were reported as decrease of normal joint excursion, 
strength, coordination, and endurance, as well as functional 
impairment due to pain consistent with a Deluca factor of 20 
percent.  

During his January 2001 personal hearing before a Decision 
Review Officer at the RO, the veteran testified that his neck 
pain comes and goes, occurring once a month, sometimes more 
often, and sometimes less often.  The pain is not constant 
and, on a scale of one to ten, is probably at the level of 
five.  He said he experienced no problems regarding his 
status post left hernia.  

The veteran was accorded another VA spine examination in 
April 2001.  He complained of sharp right-sided neck pain, 
which radiated up to the right side of the head.  It was 
relieved by right-hand rubbing.  He does not take any 
medication.  His daily activities were intact except with the 
onset of pain attacks, which would last approximately 30 
minutes.  Spinal processes were identified at C1-C7 and 
palpated without pain or crepitus.  Range of motion revealed: 
flexion to 35 degrees, hyperextension to 80 degrees, lateral 
bending on the right to 70 degrees, on the left to 80 
degrees, and rotation on the right to 20 degrees, and on the 
left to 24 degrees.  There was no evidence of pain with range 
of motion.  The impression was limited range of motion of the 
cervical spine and degenerative changes of the cervical 
spine.  

The veteran then underwent a second VA spine examination in 
April 2001.  The examination revealed moderate increase in 
thoracic kyphosis, with forward displacement of the head on 
the trunk.  Cervical spine movements to the right and left 
were to 30 degrees, flexion was to 40 degrees, and extension 
was to 20 degrees.  The diagnosis was cervical syndrome and 
chronic back pain.  

III.  Increased rating for arthritis of the cervical spine

Disability evaluations are determined by the application of a 
schedule of ratings, which is based upon average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history, and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the entire recorded history, and that each 
disability must be considered from the point of view of the 
veteran's working or seeking work.  Separate diagnostic codes 
identify the various disabilities.  Where there is a question 
as to which of two disability evaluations shall be applied, 
the higher evaluation is to be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating. 38 C.F.R. § 4.7.  Otherwise, the lower rating is 
to be assigned.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified.  Findings sufficiently characteristic to 
identify the disease and the disability therefrom and, above 
all, coordination of rating with impairment of function will 
be expected in all cases.  38 C.F.R. § 4.21.

The Court of Appeals for Veterans Claims has stated that, 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  The requirements 
for evaluation of the complete medical history of the 
claimant's condition operate to protect claimants against 
adverse decisions based upon a single, incomplete, or 
inaccurate report and to enable VA to make a more precise 
evaluation of the level of the disability and of any changes 
in the condition.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Moreover, VA has a duty to acknowledge and consider 
all regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusions.

Traumatic arthritis, if substantiated by X-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010.  
Degenerative arthritis, when established by X-ray findings, 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved. 38 C.F.R. § 4.71a, DC 5003.  When the limitation of 
motion of the specific joint or joints involved is non 
compensable under the appropriate diagnostic codes, a rating 
of 10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion to be 
combined, not added, under DC 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm or satisfactory evidence of painful motion. In 
the absence of limitation of motion, a 20 percent evaluation 
will be established where there shown to be X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations; a 
10 percent evaluation shall be established for X-ray evidence 
of involvement of 2 or more major joints or 2 or more minor 
joint groups.  Note (1) of DC 5003 states that the 20 and 10 
percent ratings based on X-ray findings will not be combined 
with ratings based upon limitation of motion.

Under DC 5290, slight limitation of motion in the cervical 
spine warrants a 10 percent evaluation; moderate limitation 
of motion in the cervical spine warrants a 20 percent 
evaluation; and severe limitation of motion in the cervical 
spine warrants a 30 percent evaluation.  38 C.F.R. § 4.71a, 
DC 5290.

The veteran's service-connected low back disability is 
currently rated as 20 percent disabling under DCs 5010-5290.  
See 38 C.F.R. § 4.71a.  

After review of all the evidence, the Board notes that the 
veteran's arthritis of the cervical spine produces only 
slight limitation of motion on objective examination, 
although considering the effects of pain there may be 
moderate limitation of motion such as to support the 
currently assigned 20 percent rating.  38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Even 
with the effects of pain, however, there is no reliable 
evidence to demonstrate severe limitation of motion as 
required for a higher rating.

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Although the Board recognizes that the 
veteran experiences flare-ups of his symptoms, as discussed 
above, the veteran's range of motion of the cervical spine is 
still within functional range of motion.  In this regard, 
there was no evidence of any loss of coordination or weakness 
during the most recent VA examination.  In addition, although 
VA examinations have revealed evidence of painful motion, 
there was no evidence of excessive fatigability, or 
incoordination in the neck, and no indication of atrophy, 
swelling, or deformity in the cervical spine.  Furthermore, 
to the extent that he experiences painful motion in his neck, 
the Board believes that this symptom has already been 
adequately compensated by the assignment of the current 20 
percent evaluation under the criteria of Diagnostic Code 
5290.  For these reasons, the Board finds that the 
preponderance of the evidence is against the assignment of an 
increased evaluation under the provisions of 38 C.F.R. §§ 
4.40 or 4.45.  See DeLuca, supra.

The Board concludes that the veteran's cervical spine 
arthritis disability is no more than 20 percent disabling, 
and a higher rating is not warranted.  As the preponderance 
of the evidence is against the claim, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, supra.

Finally, the Board notes that there is no evidence of an 
exceptional or unusual disability picture with related 
factors, such as marked interference with employment or 
frequent periods of hospitalization, as to warrant referral 
of the case to appropriate VA officials for consideration of 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  
Shipwash v. Brown, 8 Vet. App. 218 (1995).  There is no 
evidence that the condition has recently required 
hospitalization, but merely intermittent outpatient 
treatment.  Also, there is no evidence to show marked 
interference with employment, in light of the fact that the 
veteran has been retired from the workforce for many years.  

The Board, in the first instance, may not assign an 
extraschedular rating.  Floyd v. Brown, 9 Vet. App. 88 
(1996).  However this does not preclude the Board from 
concluding, on its own, or concurring with the RO, that a 
claim does not meet the criteria for submission pursuant to 
the regulation.  See Bagwell v. Brown, 9 Vet. App. 337 
(1996); VAOPGCPREC 6-96.  The RO declined to refer this case 
for extraschedular evaluation, as noted in the November 1999 
supplemental statement of the case.  For the reasons 
described above, the Board concurs with that decision.


IV.  Compensable evaluation for postoperative left hernia 
repair

Service connection is currently in effect for postoperative 
left hernia repair, rated as noncompensable under the 
provisions of 38 C.F.R. § 4.114, Diagnostic Code 7338.  

Under DC 7338, a noncompensable rating is assigned when a 
hernia is not operated, but remediable; and when the hernia 
is small, reducible, or without true hernia protrusion.  A 10 
percent rating is assigned for postoperative residuals of a 
hernia that is recurrent, readily reducible, and well 
supported by truss or belt.

In this case, the evidence does not demonstrate that the 
postoperative left hernia repair is recurrent, as required 
for a 10 percent rating under DC 7338.  Simply put, there is 
no competent evidence of any current hernia.  Further, no 
clinical evidence has been presented showing that the veteran 
needs a truss or a belt to support any current hernia.  
Therefore, an increased evaluation is not in order, as the 
disability picture does not approximate the criteria for a 
higher rating under DC 7338.  The benefit sought on appeal 
must therefore be denied.

There is no objective evidence that the surgical scar is 
poorly nourished with repeated ulceration, painful and tender 
on palpation, or productive of limitation of function so as 
to warrant a compensable rating under 38 C.F.R. § 4.118, DCs 
7803, 7804, 7805, respectively.  The Board notes, that during 
the August 1997 examination, the veteran reported that he had 
experienced a mild "pull" in the left groin following his 
hernia surgeries.  However, no specific findings regarding a 
left inguinal hernia were made.  

In view of the above and the lack of any objective showing 
that the hernia has recurred or is debilitating in any 
significant way, entitlement to a compensable disability 
evaluation is not warranted.  The medical evidence of record 
simply does not confirm the presence of left inguinal hernia 
residual symptoms such as to support a compensable 
evaluation, even when the criteria for a rating based on 
symptoms due to scarring are considered.  38 C.F.R. § 4.118 
(2002).  

The Board has considered the benefit of the doubt rule in 
this case, but finds that there is not a state of equipoise 
of the positive and negative evidence in this case to 
otherwise permit a favorable determination.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).  Accordingly, 
entitlement to a compensable rating for postoperative left 
hernia repair is not warranted.  


ORDER

Entitlement to a rating in excess of 20 percent for arthritis 
of the cervical spine is denied. 

Entitlement to a compensable rating for postoperative left 
hernia repair is denied.  




________________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

